internal_revenue_service number release date index number ---------------------------------------- -------------------------------------------- ----------------------------------- ---------------------------------- ------------------------------------------------------------ -------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- -------- telephone number --------------------- refer reply to cc corp b05 plr-135510-06 date date ---------------------------------------- ------------------------------------------------ ------------------------------------------------------ legend distributing -------------------------------------------------------------------- ---------------------------------------------------------------------------- distributing -------------------------------------------------------------------- ---------------------------------------------------------------------------- distributing -------------------------------------------------------------------- ---------------------------------------------------------------------------- distributing ------------------------------------------------------------------------------------------------- controlled -------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- controlled ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - -------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- -------------------------------------------------------- ----------------------------------------------------------------------- --------------------------- ------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- plr-135510-06 controlled --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------- -------------------------------------------------------------------------------------------------- ---------------------------------------------------------------- controlled ------------------------------------------------------------------------------------------------------------- llc parent -------------------------------------------------------------------- -------------------------------------------------------------------------------------------- llc sub -------------------------------------------------------------------------------------------- llc sub -------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- --------- llc sub -------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ investor --------------------------------------------------------------------- -------------------------------------------------------------------------------------- investor -------------------------------------------------------------------- -------------------------------------------------------------------------------------- lender sub ---------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------------------- ----------------------------------------------------- ------------------------------------------------ -------------------------------------------- ----------------------------------------- ---------------------------------------- ---------------------------- ---------------------------- ------------------------------------------- -------------------------------------------------------- ----------------------------------------------------------------------- plr-135510-06 sub ----------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- sub -------------------------------------------------------------------------------------- sub ----------------------------------------- -------------------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------- ----------------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------------------- sub ----------------------------------------------------- -------------------------------------------------------------------------------------------------- sub ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- ---------------------------------------------------------------- creditor ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- target -------------------------------------------------------------------------------------------- business a ------------------------------------------------------------------------------------- business b ------------------------------------------------------------------------------------------------------------------ state x state y ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------------------------------------------------------- ------------------------------ ------------- ------------- plr-135510-06 country a country b country c country d country e region region date date a b c d e f g h i j k m n ----------- ---------------- ----------------- ---------------------- -------- -------------------- ---------- ----------- -------------------------- ---- ---- -------- -------- ---------------- ------------- -------------- ------------- ----------------- -- ----- ---- ---- plr-135510-06 p q dear ------------------ ---- ---- this letter responds to a request for rulings dated date regarding certain federal_income_tax consequences of a series of proposed transactions additional information was received in letters dated august september november november december and the information submitted for consideration is summarized below unless otherwise indicated references herein to code sections and regulation sections are to the applicable internal_revenue_code and income_tax regulations the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings the information representations and other data are subject_to verification on examination in particular this office has neither reviewed nor made a determination regarding whether the distributions described below satisfy the business_purpose requirement of sec_1_355-2 whether the distributions are used principally as a device for the distribution of the earnings_and_profits of any distributing or controlled_corporation see sec_355 of the internal_revenue_code and sec_1_355-2 or whether the distributions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any distributing or controlled_corporation see sec_355 and sec_1_355-7 in addition this office has not verified whether the controlled note described below is properly characterized as debt or equity the rulings pertaining to the first controlled distribution and the second controlled distribution are predicated on taxpayer’s representation that the controlled note is bona_fide debt distributing is a privately held state x corporation and the common parent of an affiliated_group of companies that files a consolidated federal_income_tax return on the basis of a week year ending on the friday closest to date1 the distributing group in previous tax years the distributing group sustained consolidated overall_foreign_losses cofls within the meaning of sec_904 that were added to a cofl account within the meaning of sec_1_904_f_-1 in the sec_904 general_limitation_income category the distributing group does not have any consolidated separate_limitation_loss csll accounts plr-135510-06 distributing is wholly owned by llc sub a state x limited_liability_company which is disregarded for u s federal tax purposes llc sub is wholly owned by llc parent a state x limited_liability_company which is taxed as a partnership for u s federal tax purposes llc parent’s majority interest holder is investor a state x limited_partnership investor is also a major interest holder in llc parent since date investor sec_1 and together have indirectly owned more than a percent by vote and value of the stock of distributing of that a percent investor has indirectly owned more than b percent by vote and value of the stock of distributing and investor has indirectly owned j percent by vote and value of the stock of distributing distributing wholly owns distributing a state x corporation among other interests distributing wholly owns distributing a state y corporation sub a country a corporation and c percent of distributing a country b corporation distributing owns the remaining d percent of distributing as well as interests in other subsidiaries among other interests distributing wholly owns two country b entities sub and sub sub wholly owns sub a country c entity among other interests sub wholly owns sub a country d entity each of sub sec_2 and is disregarded as an entity separate from its owner for u s federal_income_tax purposes sub owns sub a country d entity sub also owns all of sub a country e entity distributing through its subsidiaries conducts two principal businesses in region sec_1 and business a and business b distributing primarily operates its region businesses through distributing and primarily operates its region businesses through distributing and its subsidiaries distributing has supplied financial information indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has proposed separating business a from business b distributing represents that immediately following the closing of the proposed transactions described below controlled will have sufficient cash_flow to continue and grow business b distributing has supplied information indicating that each of distributing distributing distributing and distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the management of distributing indicates that llc sub will be deemed to transfer all of its controlled stock to llc sub in exchange for equity interests in llc sub as a result of the events described in steps xxvi - xxvii of the proposed transactions described below the management of distributing represents that other than llc sub 1’s deemed transfer of its controlled stock to llc sub it is not aware of any plan or intention by llc parent investor or investor to cause llc sub to sell exchange or otherwise dispose_of the stock of distributing or any of its plr-135510-06 subsidiaries or the stock of controlled or any of its subsidiaries after the second controlled distribution defined below the proposed transactions for what are represented to be valid business purposes distributing has proposed the following series of transactions the proposed transactions preliminary steps i distributing will distribute its d percent interest in the stock of distributing to distributing the distributing stock_distribution after which distributing will own all of the outstanding_stock of distributing ii distributing will contribute a nominal amount of cash to controlled a newly formed state x corporation in exchange for all the stock of controlled the controlled formation iii distributing will contribute a nominal amount of cash to controlled a newly formed state x corporation in exchange for all the stock of controlled the controlled formation iv controlled will contribute a nominal amount of cash to sub a newly formed country b entity in exchange for all the stock of sub the sub formation v controlled will contribute a nominal amount of cash to sub a newly formed country a entity in exchange for all the stock of sub the sub formation controlled distribution vi in a country b demerger sub will transfer its business b assets to sub a newly formed country b entity that will be disregarded for u s federal tax purposes and all of the outstanding shares of sub will be issued to distributing vii distributing will contribute the stock of sub to controlled a newly formed country b entity that is treated as a corporation for u s federal tax purposes in exchange for all the stock of controlled the first controlled contribution viii distributing will distribute the stock of controlled to distributing the controlled distribution controlled distribution ix distributing will contribute its own note in the principal_amount of approximately dollar_figuree the distributing note to controlled a newly formed country d entity that is treated as a corporation for u s federal tax purposes in exchange for all plr-135510-06 the stock of controlled sub will transfer its business b assets to controlled in exchange for the distributing note collectively the controlled contribution x distributing will distribute the stock of controlled to distributing the controlled distribution controlled distribution xi distributing will contribute its business b assets to controlled in constructive exchange for additional shares of controlled stock the first controlled contribution xii distributing will distribute the stock of controlled to distributing the controlled distribution formation of llc sub and llc sub xiii llc sub will contribute a nominal amount of cash to llc sub a newly formed state x limited_liability_company in exchange for all the interests in llc sub the llc sub formation an election under sec_301_7701-3 will not be made with respect to llc sub xiv llc sub will contribute a nominal amount of cash to llc sub a newly formed state x limited_liability_company in exchange for all the interests in llc sub the llc sub formation an election under sec_301_7701-3 will not be made with respect to llc sub llc sub borrowing xv llc sub will borrow approximately dollar_figureg from lender the borrowing llc sub will transfer dollar_figuref of the borrowing proceeds to controlled in return for a note the controlled note first controlled distribution xvi distributing will contribute the stock of controlled controlled and controlled to controlled for dollar_figuref of cash and constructive exchange for k additional shares of controlled stock the controlled contribution xvii distributing will distribute the stock of controlled to distributing the first controlled distribution and distributing will transfer the dollar_figuref of cash received from controlled to its existing third-party creditor creditor taxpayer represents that dollar_figuref represents a portion of distributing 2’s indebtedness that is attributable to the historic acquisition of business b second controlled distribution plr-135510-06 xviii distributing will distribute the stock of controlled to llc sub the second controlled distribution contributions of controlled and controlled xix controlled will contribute the stock of controlled and controlled to controlled in constructive exchange for additional shares of controlled stock the second controlled contribution xx controlled will contribute the stock of controlled and controlled to sub in constructive exchange for additional shares of sub stock the sub contribution xxi sub will contribute the stock of controlled to controlled in constructive exchange for additional shares of controlled stock the second controlled contribution contribution of sub xxii controlled will contribute the stock of sub to sub in constructive exchange for additional shares of sub stock the sub contribution second and third controlled contributions xxiii llc sub will contribute the stock of controlled to llc sub the second controlled contribution xxiv immediately after the second controlled contribution llc sub will further contribute the stock of controlled to llc sub the third controlled contribution acquisition of target xxv llc sub will use dollar_figureh of the borrowing to acquire all of the outstanding membership interests in target a state x limited_liability_company the acquisition owned by two individuals and a_trust the sellers prior to the acquisition target is classified as a partnership for u s federal_income_tax purposes xxvi on the closing date of the transactions immediately after the acquisition and in connection with the acquisition one of the sellers target shareholder will contribute approximately dollar_figurei to llc sub in exchange for an interest in llc sub in addition on the closing date of the transactions the management of controlled management will receive interests in llc sub immediately thereafter target shareholder will own approximately m percent of llc sub management will own n plr-135510-06 percent of llc sub and llc sub will own the remaining p percent distributing states that upon llc sub 2’s issuance of equity to target shareholder and management llc sub will be treated as a partnership for u s federal_income_tax purposes __________ taxpayer has submitted draft copies of the agreements that are to govern the proposed transactions these documents consist of the agreements governing the above described contributions of assets and distributions of stock the transactional agreements and a master transitional services agreement transitional services agreement the transitional services agreement includes provisions for distributing and entities owned by distributing to provide goods and services to controlled and entities owned by controlled for a certain period of time subsequent to the closing date of the transactions taxpayer represents that the initial term of each arrangement that is described in the transitional services agreement will not exceed q months certain arrangements described in the transitional services agreement are renewable for a period not to exceed j months taxpayer represents that except for the agreements in the transitional services agreement there are no continuing planned or intended agreements transactions or arrangements between distributing or any entity owned by distributing and controlled or any entity owned by controlled representations the taxpayer makes the following representations in connection with the proposed transactions preliminary steps a the distributing stock_distribution will be an intercompany distribution to which sec_301 and sec_311 and sec_1_1502-13 and -13 f as well as sec_1_1502-9 apply b the aggregate fair_market_value of the assets transferred by distributing to controlled will equal or exceed the aggregate adjusted_basis of such assets immediately after the controlled formation c the total fair_market_value of the assets transferred to controlled by distributing will exceed the sum of a the amount of liabilities assumed as determined under sec_357 by controlled in connection with the exchange b the amount of liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing in connection with the controlled formation the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange plr-135510-06 d no stock_or_securities will be issued for services rendered to or for the benefit of controlled in connection with the controlled formation e no stock_or_securities will be issued for indebtedness of controlled that is not evidenced by a security or for the interest on indebtedness of controlled that accrued on or after the beginning of the holding_period of distributing for the debt f none of the stock to be transferred is sec_306 stock within the meaning of sec_306 of the code g the transfer is not the result of the solicitation by a promoter broker or investment house h controlled distributing will not retain any rights in the property transferred to i the adjusted_basis and the fair_market_value of property transferred by distributing to controlled will in each instance equal or exceed the sum of the liabilities if any to be assumed within the meaning of sec_357 by controlled j the liabilities if any to be assumed within the meaning of sec_357 by controlled were incurred in the ordinary course of business and are associated with the property to be transferred k at the time of the controlled formation there will be no intercorporate debt existing between distributing and controlled and no indebtedness will be created in favor of distributing as a result of the transaction except for trade payables in the ordinary course of business l the transfers and exchanges will occur pursuant to a plan agreed upon before the controlled formation in which the rights of the parties are defined m all exchanges in connection with the controlled formation will occur on approximately the same date n distributing has no plan or intention to sell any of the stock of controlled to be received in the controlled formation o there is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock or indebtedness to be issued in the controlled formation p taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be plr-135510-06 received in the exchange distributing will be in control of controlled within the meaning of sec_368 q distributing will receive stock in controlled approximately equal to the fair_market_value of the assets transferred by distributing to controlled r controlled will remain in existence and retain and use the property transferred to it in a trade_or_business s there is no plan or intention by controlled to dispose_of any of the property received in the controlled formation from distributing t each of distributing and controlled will pay its own expenses if any incurred in connection with the controlled formation u controlled is not and will not be an investment_company within the meaning of sec_351 and sec_1_351-1 v distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor w controlled is not and will not be a personal_service_corporation within the meaning of sec_269a x the aggregate fair_market_value of the assets transferred by distributing to controlled will equal or exceed the aggregate adjusted_basis of such assets immediately after the controlled formation y the total fair_market_value of the assets transferred to controlled by distributing will exceed the sum of a the amount of liabilities assumed as determined under sec_357 by controlled in connection with the exchange b the amount of liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing in connection with the controlled formation the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange z no stock_or_securities will be issued for services rendered to or for the benefit of controlled in connection with the controlled formation aa no stock_or_securities will be issued for indebtedness of controlled that is not evidenced by a security or for the interest on indebtedness of controlled that accrued on or after the beginning of the holding_period of distributing for the debt plr-135510-06 bb none of the stock to be transferred is sec_306 stock within the meaning of sec_306 of the code cc the transfer is not the result of the solicitation by a promoter broker or investment house dd controlled distributing will not retain any rights in the property transferred to ee the adjusted_basis and the fair_market_value of property transferred by distributing to controlled will in each instance equal or exceed the sum of the liabilities if any to be assumed within the meaning of sec_357 by controlled ff the liabilities if any to be assumed within the meaning of sec_357 by controlled were incurred in the ordinary course of business and are associated with the property to be transferred gg at the time of the controlled formation there will be no intercorporate debt existing between distributing and controlled and no indebtedness will be created in favor of distributing as a result of the transaction except for trade payables in the ordinary course of business hh the transfers and exchanges will occur pursuant to a plan agreed upon before the controlled formation in which the rights of the parties are defined ii all exchanges in connection with the controlled formation will occur on approximately the same date jj distributing has no plan or intention to sell any of the stock of controlled to be received in the controlled formation kk there is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock or indebtedness to be issued in the controlled formation ll taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the exchange distributing will be in control of controlled within the meaning of sec_368 mm distributing will receive stock in controlled approximately equal to the fair_market_value of the assets transferred by distributing to controlled plr-135510-06 nn controlled will remain in existence and retain and use the property transferred to it in a trade_or_business oo there is no plan or intention by controlled to dispose_of any of the property received in the controlled formation from distributing pp each of distributing and controlled will pay its own expenses if any incurred in connection with the controlled formation qq controlled is not and will not be an investment_company within the meaning of sec_351 and sec_1_351-1 rr distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor ss controlled is not and will not be a personal_service_corporation within the meaning of sec_269a tt the aggregate fair_market_value of the assets transferred by controlled to sub will equal or exceed the aggregate adjusted_basis of such assets immediately after the sub formation uu the total fair_market_value of the assets transferred to sub by controlled will exceed the sum of a the amount of liabilities assumed as determined under sec_357 by sub in connection with the exchange b the amount of liabilities owed to sub by controlled that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by controlled in connection with the sub formation the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately_after_the_exchange vv no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the sub formation ww no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for the interest on indebtedness of sub that accrued on or after the beginning of the holding_period of controlled for the debt xx none of the stock to be transferred is sec_306 stock within the meaning of sec_306 of the code yy the transfer is not the result of the solicitation by a promoter broker or investment house plr-135510-06 zz controlled will not retain any rights in the property transferred to sub aaa the adjusted_basis and the fair_market_value of property transferred by controlled to sub will in each instance equal or exceed the sum of the liabilities if any to be assumed within the meaning of sec_357 by sub bbb the liabilities if any to be assumed within the meaning of sec_357 by sub were incurred in the ordinary course of business and are associated with the property to be transferred ccc at the time of the sub formation there will be no intercorporate debt existing between controlled and sub and no indebtedness will be created in favor of controlled as a result of the transaction except for trade payables in the ordinary course of business ddd the transfers and exchanges will occur pursuant to a plan agreed upon before the sub formation in which the rights of the parties are defined eee all exchanges in connection with the sub formation will occur on approximately the same date fff controlled has no plan or intention to sell any of the stock of sub to be received in the sub formation ggg there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the sub formation hhh taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange controlled will be in control of sub within the meaning of sec_368 iii controlled will receive stock in sub approximately equal to the fair_market_value of the assets transferred by controlled to sub jjj sub will remain in existence and retain and use the property transferred to it in a trade_or_business kkk there is no plan or intention by sub to dispose_of any of the property received in the sub formation from controlled lll each of controlled and sub will pay its own expenses if any incurred in connection with the sub formation plr-135510-06 mmm sec_351 and sec_1_351-1 sub is not and will not be an investment_company within the meaning of nnn controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor ooo sub is not and will not be a personal_service_corporation within the meaning of sec_269a ppp the aggregate fair_market_value of the assets transferred by controlled to sub will equal or exceed the aggregate adjusted_basis of such assets immediately after the sub formation qqq the total fair_market_value of the assets transferred to sub by controlled will exceed the sum of a the amount of liabilities assumed as determined under sec_357 by sub in connection with the exchange b the amount of liabilities owed to sub by controlled that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by controlled in connection with the sub formation the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately_after_the_exchange rrr no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the sub formation sss no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for the interest on indebtedness of sub that accrued on or after the beginning of the holding_period of controlled for the debt ttt none of the stock to be transferred is sec_306 stock within the meaning of sec_306 of the code uuu the transfer is not the result of the solicitation by a promoter broker or investment house vvv controlled will not retain any rights in the property transferred to sub the adjusted_basis and the fair_market_value of property transferred by www controlled to sub will in each instance equal or exceed the sum of the liabilities if any to be assumed within the meaning of sec_357 by sub xxx the liabilities if any to be assumed within the meaning of sec_357 by sub were incurred in the ordinary course of business and are associated with the property to be transferred plr-135510-06 yyy at the time of the sub formation there will be no intercorporate debt existing between controlled and sub and no indebtedness will be created in favor of controlled as a result of the transaction except for trade payables in the ordinary course of business zzz the transfers and exchanges will occur pursuant to a plan agreed upon before the sub formation in which the rights of the parties are defined aaaa approximately the same date all exchanges in connection with the sub formation will occur on bbbb received in the sub formation controlled has no plan or intention to sell any of the stock of sub to be cccc reacquire any stock or indebtedness to be issued in the sub formation there is no plan or intention on the part of sub to redeem or otherwise taking into account any issuance of additional shares of sub stock any dddd issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange controlled will be in control of sub within the meaning of sec_368 eeee market_value of the assets transferred by controlled to sub controlled will receive stock in sub approximately equal to the fair ffff sub will remain in existence and retain and use the property transferred to it in a trade_or_business gggg received in the sub formation from controlled there is no plan or intention by sub to dispose_of any of the property hhhh in connection with the sub formation each of controlled and sub will pay its own expenses if any incurred iiii sub is not and will not be an investment_company within the meaning of sec_351 and sec_1_351-1 jjjj controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor kkkk meaning of sec_269a sub is not and will not be a personal_service_corporation within the controlled distribution plr-135510-06 llll the indebtedness owed by controlled to distributing if any after the controlled distribution will not constitute stock_or_securities mmmm the aggregate fair_market_value of the assets contributed to controlled in the first controlled contribution will exceed the aggregate adjusted_basis of such assets immediately after the first controlled contribution nnnn as part of the controlled contribution and distribution no stock of any entity other than sub will be transferred to controlled no part of the consideration distributed by distributing will be received oooo by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing pursuant to sec_355 and b distributing and controlled pppp will each treat all members of its respective separate_affiliated_group as defined in sec_355 as one corporation in determining whether it meets the requirement of sec_355 regarding active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of both the qqqq business conducted by distributing through sub sub and sub and the business conducted by controlled is representative of the present operations of each such business and there have been no substantial operational changes in either business since the date of the last financial statements submitted immediately after the controlled distribution sub sub and sub will continue to be affiliated with distributing rrrr following the controlled distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the controlled distribution will be carried out for the corporate business ssss purpose of facilitating the ultimate distribution of the controlled stock to llc sub in the second controlled distribution the controlled distribution is motivated in whole or substantial part by this corporate business_purpose tttt the controlled distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both except for the controlled contribution and controlled distribution the uuuu controlled contribution and first controlled distribution the second controlled distribution and the contributions of controlled and controlled there is no plan or intention to liquidate either distributing or controlled to merge either corporation plr-135510-06 with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business vvvv the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the first controlled contribution will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled wwww the total fair_market_value of the assets that distributing will transfer to controlled in the first controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the total fair_market_value of the assets of controlled exceeded the total amount of its liabilities immediately_after_the_exchange the liabilities to be assumed as determined under sec_357 by xxxx controlled in the first controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred yyyy extraordinary payments of its payables in anticipation of the controlled distribution distributing will neither accumulate its receivables nor make no intercorporate debt will exist between distributing or any subsidiary zzzz of distributing and controlled at the time of or subsequent to the controlled distribution payments made in connection with all continuing transactions between aaaaa distributing or any subsidiary of distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length bbbbb sec_368 and iv no two parties to the transaction are investment companies as defined in for purposes of sec_355 immediately after the controlled ccccc distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution for purposes of sec_355 immediately after the controlled plr-135510-06 ddddd distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution the controlled distribution is not part of a plan or series of related eeeee transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation fffff neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 ggggg reg sec_1_367_b_-4 -4 b i or -4 b the first controlled contribution is not an exchange described in treas hhhhh distributing and controlled are and will each be a controlled_foreign_corporation cfc within the meaning of sec_957 immediately before and after the first controlled contribution and the controlled distribution iiiii with respect to each of distributing and controlled distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the first controlled contribution and the controlled distribution jjjjj at all times before and immediately after the first controlled contribution and the controlled distribution neither distributing nor controlled has been or will be a passive_foreign_investment_company as defined in sec_1297 kkkkk the first controlled contribution and the controlled distribution the notice requirements of sec_1_367_b_-1 will be satisfied for lllll following the controlled distribution distributing will compute its predistribution amount and postdistribution amount with respect to distributing and controlled as defined under sec_1_367_b_-5 and to the extent the predistribution amount exceeds the postdistribution amount with respect to either distributing or controlled distributing will make basis adjustments and recognize income if any as required under the applicable treasury regulations plr-135510-06 controlled distribution mmmmm the aggregate fair_market_value of the assets transferred by distributing to controlled will equal or exceed the aggregate adjusted_basis of such assets immediately after the controlled contribution the total fair_market_value of the assets transferred to controlled by nnnnn distributing will exceed the sum of a the amount of the liabilities assumed as determined under sec_357 by controlled in connection with the exchange b the amount of liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing in connection with the controlled contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange ooooo benefit of controlled in connection with the controlled contribution no stock_or_securities will be issued for services rendered to or for the ppppp the controlled note is bona_fide debt qqqqq part of the controlled contribution and distribution no stock of any entity will be transferred from sub to controlled as rrrrr no stock_or_securities will be issued for indebtedness of controlled that is not evidenced by a security or for the interest on indebtedness of controlled that accrued on or after the beginning of the holding_period of distributing for the debt sssss meaning of sec_306 of the code none of the stock to be transferred is sec_306 stock within the ttttt the transfer is not the result of the solicitation by a promoter broker or investment house uuuuu distributing not retain any rights in the property transferred to controlled the adjusted_basis and the fair_market_value of property transferred by vvvvv distributing to controlled will in each instance equal or exceed the sum of the liabilities if any to be assumed as determined under sec_357 by controlled wwwww the liabilities if any to be assumed as determined under sec_357 by controlled were incurred in the ordinary course of business and are associated with the property to be transferred plr-135510-06 xxxxx controlled distributing will not retain any rights in the property it transfers to except for trade payables in the ordinary course of business at the time of yyyyy the controlled contribution there will be no intercorporate debt existing between distributing and controlled and no indebtedness will be created in favor of distributing zzzzz before the controlled contribution in which the rights of the parties are defined the transfers and exchanges will occur pursuant to a plan agreed upon aaaaaa all exchanges in connection with the controlled contribution will occur on approximately the same date bbbbbb distributing has no plan or intention to sell any of the stock of controlled to be received in the controlled contribution cccccc there is no plan or intention on the part of controlled to redeem or otherwise reacquire any stock or indebtedness to be issued in the controlled contribution dddddd taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the exchange distributing will be in control of controlled within the meaning of sec_368 eeeeee distributing will receive stock in controlled approximately equal to the fair_market_value of the assets transferred by distributing to controlled ffffff controlled will remain in existence and retain and use the property transferred to it in a trade_or_business gggggg there is no plan or intention by controlled to dispose_of any of the property received in the controlled contribution from distributing hhhhhh each of distributing and controlled will pay its own expenses if any incurred in connection with the controlled contribution iiiiii controlled is not and will not be an investment_company within the meaning of sec_351 and sec_1_351-1 jjjjjj distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor plr-135510-06 kkkkkk controlled is not and will not be a personal_service_corporation within the meaning of sec_269a llllll the indebtedness owed by controlled to distributing if any after the controlled distribution will not constitute stock_or_securities mmmmmm no part of the consideration distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing nnnnnn pursuant to sec_355 and b distributing and controlled will each treat all members of its respective separate_affiliated_group as defined in sec_355 as one corporation in determining whether it meets the requirement of sec_355 regarding active_conduct_of_a_trade_or_business oooooo the five years of financial information submitted on behalf of both the business conducted by distributing through its wholly-owned subsidiaries sub sub and sub and the business conducted by controlled is representative of the present operations of each such business and there have been no substantial operational changes in either business since the date of the last financial statements submitted immediately after the controlled distribution sub sub and sub will continue to be affiliated with distributing pppppp following the controlled distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees qqqqqq the controlled distribution will be carried out for the corporate business_purpose of facilitating the ultimate distribution of the controlled stock to llc sub in the second controlled distribution the controlled distribution is motivated in whole or substantial part by this corporate business_purpose rrrrrr the distribution of the earnings_and_profits of distributing or controlled or both the controlled distribution will not be used principally as a device for ssssss except for the controlled contribution and first controlled distribution the second controlled distribution and the contributions of controlled and controlled there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business tttttt the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plr-135510-06 uuuuuu the total fair_market_value of the assets distributing will be treated as transferring to controlled in the controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the total fair_market_value of the assets of controlled exceeded the total amount of its liabilities immediately_after_the_exchange vvvvvv the liabilities to be assumed as determined under sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred wwwwww distributing will neither accumulate its receivables nor make extraordinary payments of its payables in anticipation of the controlled distribution xxxxxx except for trade payables in the ordinary course of business no intercorporate debt will exist between distributing or any subsidiary of distributing and controlled at the time of or subsequent to the controlled distribution yyyyyy payments made in connection with all continuing transactions between distributing or any subsidiary of distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length zzzzzz no two parties to the transaction are investment companies as defined in sec_368 and iv aaaaaaa for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution bbbbbbb for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to plr-135510-06 distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution ccccccc the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation ddddddd neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 eeeeeee the controlled contribution is not an exchange described in sec_1 b -4 b i -4 b i or -4 b distributing and controlled are and will each be a cfc within the fffffff meaning of sec_957 immediately before and after the controlled contribution and the controlled distribution ggggggg with respect to each of distributing and controlled distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the controlled contribution and the controlled distribution hhhhhhh at all times before and immediately after the controlled contribution and the controlled distribution neither distributing nor controlled is or will be a passive_foreign_investment_company as defined in sec_1297 iiiiiii the notice requirements of sec_1_367_b_-1 will be satisfied for the controlled contribution and the controlled distribution jjjjjjj following the controlled distribution distributing will compute its predistribution amount and postdistribution amount with respect to distributing and controlled as defined under sec_1_367_b_-5 and to the extent the predistribution amount exceeds the postdistribution amount with respect to either distributing or controlled distributing will make basis adjustments and recognize income if any as required under the applicable treasury regulations controlled distribution kkkkkkk the aggregate fair_market_value of the assets contributed to controlled in the controlled contribution will exceed the aggregate adjusted_basis of such assets immediately after the controlled contribution plr-135510-06 lllllll the indebtedness owed by controlled to distributing if any after the controlled distribution will not constitute stock_or_securities mmmmmmm no part of the consideration distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing nnnnnnn the five years of financial information submitted on behalf of both the business conducted by distributing and the business conducted by controlled is representative of the present operations of each such business and there have been no substantial operational changes in either business since the date of the last financial statements submitted ooooooo following the controlled distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees ppppppp the controlled distribution will be carried out for the corporate business_purpose of facilitating the ultimate distribution of the controlled stock to llc sub in the second controlled distribution the controlled distribution is motivated in whole or substantial part by this corporate business_purpose qqqqqqq the controlled distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both except for the controlled contribution and first controlled distribution rrrrrrr the second controlled distribution and the contributions of controlled and controlled there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the controlled distribution except in the ordinary course of business sssssss the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the first controlled contribution will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the total fair_market_value of the assets transferred to controlled in the ttttttt first controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the total fair_market_value of the plr-135510-06 assets of controlled exceeded the total amount of its liabilities immediately_after_the_exchange uuuuuuu the liabilities to be assumed as determined under sec_357 by controlled in the first controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred vvvvvvv distributing will neither accumulate its receivables nor make extraordinary payments of its payables in anticipation of the controlled distribution wwwwwww except for trade payables in the ordinary course of business no intercorporate debt will exist between distributing or any subsidiary of distributing and controlled at the time of or subsequent to the controlled distribution xxxxxxx payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length yyyyyyy no two parties to the transaction are investment companies as defined in sec_368 and iv zzzzzzz for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution aaaaaaaa for purposes of sec_355 immediately after the controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the controlled distribution bbbbbbbb the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-135510-06 cccccccc neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 dddddddd for purposes of sec_904 none of the assets transferred from distributing to controlled constitute either i trade_or_business property used or held for use predominantly outside the united_states or ii stock in a cfc within the meaning of sec_957 eeeeeeee the controlled note is bona_fide debt llc sub borrowing first controlled distribution the aggregate fair_market_value of the assets contributed to controlled ffffffff in the controlled contribution will exceed the aggregate adjusted_basis of such assets immediately after the controlled contribution gggggggg the indebtedness owed by controlled to distributing if any after the first controlled distribution will not constitute stock_or_securities hhhhhhhh no part of the consideration distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing pursuant to sec_355 and b distributing and controlled iiiiiiii will each treat all members of its respective separate_affiliated_group as defined in sec_355 as one corporation in determining whether it meets the requirement of sec_355 regarding active_conduct_of_a_trade_or_business the five years of financial information submitted on behalf of both the jjjjjjjj business conducted by distributing through its direct wholly owned subsidiary distributing and the business conducted by controlled through its direct wholly owned subsidiary controlled is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted immediately after the first controlled distribution distributing will continue to be affiliated with distributing and controlled will continue to be affiliated with controlled kkkkkkkk following the first controlled distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees plr-135510-06 llllllll the first controlled distribution will be carried out for the corporate business_purpose of facilitating the ultimate distribution of the controlled stock to llc sub in the second controlled distribution the first controlled distribution is motivated in whole or substantial part by this corporate business_purpose mmmmmmmm the first controlled distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both nnnnnnnn except for the second controlled distribution the contributions of controlled and controlled and llc sub 1’s deemed contribution of all of the stock of controlled to llc sub there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first controlled distribution except in the ordinary course of business oooooooo the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the first controlled contribution will equal or exceed the sum of i any liabilities assumed as determined under sec_357 by controlled and ii the total of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the first controlled distribution pppppppp the cash which will be received by distributing from controlled in the distribution will be transferred by distributing to its creditors pursuant to the plan_of_reorganization to pay liabilities incurred or accrued before the distribution such liabilities were not incurred or accrued in connection with the plan of distribution qqqqqqqq the cash which will be received by distributing from controlled in the distribution and used by distributing solely to repay its creditors will not exceed the total adjusted tax basis of the assets reduced by any liabilities assumed by controlled to be transferred by distributing to controlled in the first controlled contribution the total fair_market_value of the assets transferred to controlled in the rrrrrrrr first controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the total fair_market_value of the assets of controlled exceeded the total amount of its liabilities immediately_after_the_exchange plr-135510-06 ssssssss the liabilities if any to be assumed as determined under sec_357 by controlled in the first controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred tttttttt immediately before distributing 2’s distribution of its controlled stock distributing will not have an excess_loss_account with respect to such controlled stock see sec_1_1502-19 uuuuuuuu distributing will neither accumulate its receivables nor make extraordinary payments of its payables in anticipation of the first controlled distribution vvvvvvvv except for trade payables in the ordinary course of business no intercorporate debt will exist between distributing or any subsidiary of distributing and controlled or any subsidiary of controlled at the time of or subsequent to the first controlled distribution wwwwwwww payments made in connection with all continuing transactions between distributing or any subsidiary of distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length xxxxxxxx no two parties to the transaction are investment companies as defined in sec_368 and iv yyyyyyyy for purposes of sec_355 immediately after the first controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first controlled distribution zzzzzzzz for purposes of sec_355 immediately after the first controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first controlled distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first controlled distribution plr-135510-06 aaaaaaaaa the first controlled distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation bbbbbbbbb neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 second controlled distribution ccccccccc the indebtedness owed by controlled to distributing if any after the second controlled distribution will not constitute stock_or_securities ddddddddd no part of the consideration distributed by distributing will be received by llc parent as a creditor employee or in any capacity other than that of a shareholder of distributing eeeeeeeee pursuant to sec_355 and b distributing and controlled will each treat all members of its respective separate_affiliated_group as defined in sec_355 as one corporation in determining whether it meets the requirement of sec_355 regarding active_conduct_of_a_trade_or_business fffffffff the five years of financial information submitted on behalf of both the business conducted by distributing through its indirect wholly-owned subsidiary distributing and the business conducted by controlled through its direct wholly- owned subsidiary controlled is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted immediately after the second controlled distribution distributing will continue to be affiliated with distributing and controlled will continue to be affiliated with controlled ggggggggg following the second controlled distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees hhhhhhhhh the second controlled distribution will be carried out for the corporate business purposes of making controlled stock available as a viable acquisition currency incentivizing attracting and retaining key employees and resolving certain systemic problems arising from the operation of businesses a-f and businesses g-j within the same affiliated_group the second controlled distribution is motivated in whole or substantial part by these corporate business purposes plr-135510-06 the second controlled distribution will not be used principally as a iiiiiiiii device for the distribution of the earnings_and_profits of distributing or controlled or both except for the contributions of controlled and controlled and llc jjjjjjjjj sub 1’s deemed contribution of all of the stock of controlled to llc sub to the best knowledge of the management of distributing there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the second controlled distribution except in the ordinary course of business kkkkkkkkk the total fair_market_value of the assets of controlled will exceed the total amount of its liabilities immediately_after_the_exchange distributing will neither accumulate its receivables nor make lllllllll extraordinary payments of its payables in anticipation of the second controlled distribution mmmmmmmmm no intercorporate debt will exist between distributing or any subsidiary of distributing and controlled or any subsidiary of controlled at the time of or subsequent to the second controlled distribution nnnnnnnnn payments made in connection with all continuing transactions if any between distributing or any subsidiary of distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ooooooooo no two parties to the transaction are investment companies as defined in sec_368 and iv ppppppppp for purposes of sec_355 immediately after the second controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second controlled distribution qqqqqqqqq for purposes of sec_355 immediately after the second controlled distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second controlled distribution or ii attributable plr-135510-06 to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second controlled distribution rrrrrrrrr each of the following direct or indirect acquisitions of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation is or may be part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of controlled_corporation stock the acquisitions of interests in llc sub by target shareholder and by the management of controlled taking all of these acquisitions into account stock representing a 50-percent_or_greater_interest within the meaning of sec_355 d in the distributing or controlled_corporation including any predecessor or successor of any such corporation will not be acquired by any person or persons sssssssss neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 immediately before the second controlled distribution items of income ttttttttt gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further distributing 1’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the second controlled distribution see sec_1_1502-19t uuuuuuuuu no excess loss accounts will be eliminated by the proposed transactions vvvvvvvvv neither distributing nor controlled is or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five- year period ending on the date of the second controlled distribution and neither distributing nor controlled will be a united_states_real_property_holding_corporation immediately after the second controlled distribution wwwwwwwww the distributing consolidated_group will allocate a portion of its cofl account to controlled as of the end of the year in which the second controlled distribution occurs and after the distributing consolidated_group makes the additions or reductions to such account as required under sec_1_1502-9 b and c pursuant to the methodology in sec_1_1502-9 additional representations xxxxxxxxx with respect to each of sub controlled and controlled controlled will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 plr-135510-06 immediately before and after the sub contribution and the second controlled contribution yyyyyyyyy if gain is realized in the sub contribution controlled will comply with the requirements of sec_1_367_a_-3 and -8 g by entering into a five- year gain_recognition_agreement in accordance with sec_1_367_a_-8 and - g iii upon the second controlled contribution controlled will comply with the requirements of sec_1_367_a_-8 zzzzzzzzz the sub contribution and the second controlled contribution are each an exchange to which sec_1_367_b_-4 applies however neither the sub contribution nor the second controlled contribution is an exchange described in sec_1_367_b_-4 -4 b i or -4 b aaaaaaaaaa the notice requirements of sec_1_367_b_-1 will be satisfied for the sub contribution and the second controlled contribution bbbbbbbbbb at all times before and immediately after the sub contribution and the second controlled contribution none of sub controlled or controlled is or will be a passive_foreign_investment_company as defined in sec_1297 cccccccccc sub sub controlled and controlled are and will each be a cfc within the meaning of sec_957 immediately before and after the sub contribution and the second controlled contribution dddddddddd with respect to sub controlled will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately before and after the sub contribution eeeeeeeeee if gain is realized with respect to the sub contribution controlled will comply with the requirements of sec_1_367_a_-3 by entering into a five-year gain_recognition_agreement in accordance with sec_1_367_a_-8 the sub contribution is an exchange to which sec_1_367_b_-4 ffffffffff applies however the sub contribution is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b gggggggggg the notice requirements of sec_1_367_b_-1 will be satisfied for the sub contribution hhhhhhhhhh at all times before and immediately after the sub contribution sub is not and will not be a passive_foreign_investment_company as defined in sec_1297 iiiiiiiiii sub is and will be a cfc within the meaning of sec_957 immediately before and after the sub contribution plr-135510-06 rulings proposed transactions controlled distribution based solely on the information submitted we rule as follows with respect to the the first controlled contribution followed by the controlled distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the first controlled contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the first controlled contribution sec_1032 the basis of each asset received by controlled in the first controlled contribution will equal the basis of that asset in the hands of distributing immediately before the first controlled contribution sec_362 the holding_period of each asset received by controlled in the first controlled contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the controlled distribution sec_361 no gain_or_loss will be recognized by distributing on the controlled distribution sec_355 distributing 2’s aggregate basis in the stock of distributing and controlled immediately after the controlled distribution will be the same as distributing 2’s basis in the stock of distributing immediately before the controlled distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 b and c the holding_period of the controlled stock received by distributing in the controlled distribution will include the holding_period of the distributing stock on which the controlled distribution is made provided the distributing stock is held by distributing as a capital_asset on the date of the controlled distribution sec_1223 plr-135510-06 the first controlled contribution will be an exchange to which sec_1_367_b_-1 and -4 a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the first controlled contribution sec_1_367_b_-1 and -4 b the controlled distribution will be a distribution to which sec_1_367_b_-1 -5 a and -5 c apply if distributing 2’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 2’s predistribution amount as defined in sec_1 b - e with respect to distributing or controlled distributing 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 2’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce basis below zero distributing must instead include such amount in income as a deemed_dividend from such corporation see sec_1_367_b_-5 if distributing reduces the basis in the stock of distributing or controlled or has an inclusion with respect to such stock distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 controlled distribution for u s federal_income_tax purposes the controlled contribution and the controlled distribution will be treated as if i distributing purchased all of sub 6’s business e assets in exchange for the distributing note and the assumption by distributing of liabilities associated with the purchased assets ii distributing transferred the sub 6’s business e assets to newly formed controlled in exchange for controlled stock and the assumption by controlled of liabilities associated with the transferred assets and iii distributing distributed the controlled stock to distributing rev_rul c b the controlled contribution followed by the controlled distribution will be treated as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the controlled contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 plr-135510-06 the basis of each asset received by controlled in the controlled contribution will equal the basis of that asset in the hands of distributing immediately before the controlled contribution sec_362 the holding_period of each asset received by controlled in the controlled contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the controlled distribution sec_361 no gain_or_loss will be recognized by distributing on the controlled distribution sec_355 distributing 2’s aggregate basis in the stock of distributing and controlled immediately after the controlled distribution will be the same as distributing 2’s basis in the stock of distributing immediately before the controlled distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 b and c the holding_period of the controlled stock received by distributing in the controlled distribution will include the holding_period of the distributing stock on which the controlled distribution is made provided the distributing stock is held by distributing as a capital_asset on the date of the controlled distribution sec_1223 the controlled contribution will be an exchange to which sec_1_367_b_-1 and -4 a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the controlled contribution sec_1_367_b_-1 and -4 b the controlled distribution will be a distribution to which sec_1_367_b_-1 -5 a and -5 c apply if distributing 2’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 2’s predistribution amount as defined in sec_1 b - e with respect to distributing or controlled distributing 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 2’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce basis below zero distributing must instead include such amount in income as a deemed_dividend from such corporation see sec_1_367_b_-5 if distributing reduces the basis in the stock of distributing or controlled or has an inclusion with respect to such stock plr-135510-06 distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 controlled distribution the first controlled contribution followed by the controlled distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the first controlled contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the first controlled contribution sec_1032 the basis of each asset received by controlled in the first controlled contribution will equal the basis of that asset in the hands of distributing immediately before the first controlled contribution sec_362 the holding_period of each asset received by controlled in the first controlled contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the controlled distribution sec_361 no gain_or_loss will be recognized by distributing on the controlled distribution sec_355 distributing 2’s aggregate basis in the stock of distributing and controlled immediately after the controlled distribution will be the same as distributing 2’s basis in the stock of distributing immediately before the controlled distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 b and c the holding_period of the controlled stock received by distributing in the controlled distribution will include the holding_period of the distributing stock on which the controlled distribution is made provided the distributing stock is held by distributing as a capital_asset on the date of the controlled distribution sec_1223 plr-135510-06 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 first controlled distribution the controlled contribution followed by the first controlled distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 to the extent the cash controlled distributed to distributing in the controlled contribution does not exceed the aggregate adjusted_basis of the property contributed to controlled reduced by any liabilities assumed by controlled and such cash is used to pay creditor distributing will not recognize any gain_or_loss on the controlled contribution sec_361 sec_361 sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 the basis of each asset including each stock interest in controlled controlled and controlled received by controlled in the controlled contribution will equal the basis of that asset in the hands of distributing immediately before the controlled contribution sec_362 the holding_period of each asset including each stock interest in controlled controlled and controlled received by controlled in the controlled contribution will include the period during which distributing held that asset sec_1223 earnings_and_profits of each of controlled and controlled to the extent attributable to the stock of controlled and controlled respectively under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign_corporation beginning after date and during the period the corporation was a controlled_foreign_corporation shall be attributable to such stock now held by controlled sec_1_1248-1 no gain_or_loss will be recognized by distributing on the first controlled distribution sec_361 no gain_or_loss will be recognized by distributing on the first controlled distribution sec_355 distributing 1’s aggregate basis in the stock of distributing and controlled immediately after the first controlled distribution will be the same as plr-135510-06 distributing 1’s basis in the stock of distributing immediately before the first controlled distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing in the first controlled distribution will include the holding_period of the distributing stock on which the first controlled distribution is made provided the distributing stock is held by distributing as a capital_asset on the date of the first controlled distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 second controlled distribution no gain_or_loss will be recognized by distributing on the second controlled distribution sec_355 no gain_or_loss will be recognized by llc parent on the second controlled distribution sec_355 llc parent’s aggregate basis in the stock of distributing and controlled immediately after the second controlled distribution will be the same as llc sub’ basis in the stock of distributing immediately before the second controlled distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 b and c the holding_period of the controlled stock received by llc parent in the second controlled distribution will include the holding_period of the distributing stock on which the second controlled distribution is made provided the distributing stock is held by llc parent as a capital_asset on the date of the second controlled distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 except to the extent required under sec_1_1502-9 with respect to the distributing stock_distribution no recapture will arise under sec_904 to reduce the cofl account to be apportioned in the manner described in representation wwwwwwwww as a result of any of the transaction steps described herein sec_904 plr-135510-06 contributions of controlled and controlled as a result of the second controlled contribution earnings_and_profits of each of controlled and controlled to the extent attributable to the stock of controlled and controlled respectively under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign_corporation beginning after date and during the period the corporation was a controlled_foreign_corporation shall be attributable to such stock now held by controlled sec_1_1248-1 the sub and sub contributions are transactions to which sec_367 applies if gain is realized from either the sub or sub contribution then upon the filing of a five-year gain_recognition_agreement by controlled pursuant to sec_1_367_a_-8 and -8 g iii with respect to the sub contribution taking into account the second controlled contribution and the sub contribution controlled will not recognize gain under sec_367 related to the sub contribution sub contribution or the second controlled contribution sec_1_367_a_-3 and -8 g no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 upon either the sub sub or the second controlled contributions sec_1_367_b_-1 and -4 b __________ except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion regarding whether the terms of the transitional services agreements represent arm’s-length terms to the extent that the terms of any of the transitional agreements are not arm’s-length adjustments should be made to reflect any difference between the true fair_market_value and the amount of any actual payment made by distributing or any of its subsidiaries to controlled or any of its subsidiaries or by controlled or any of its subsidiaries to distributing or any of its subsidiaries under the transitional agreements as if it were a contribution or distribution made as part of the proposed transactions no opinion is expressed about the federal tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-135510-06 each taxpayer involved in the transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transactions are completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _marlene p oppenheim______ marlene p oppenheim senior counsel branch office of associate chief_counsel corporate
